Citation Nr: 1417140	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  09-00 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for a claimed innocently acquired psychiatric disorder other than PTSD and bipolar disorder (claimed as disturbances of consciousness).

2. Entitlement to service connection for a claimed right knee condition.



REPRESENTATION

Veteran represented by:	Robert W. Gillikin, II, Attorney at Law






WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served in the United States Marine Corps from May 1984 to August 1984 and in the United States Air Force from February 1986 to January 1990.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the RO.

In November 2010, the Veteran testified from the RO by way of videoconference technology at a hearing with the undersigned Veterans Law Judge.  A transcript of that hearing has been added to the record.

The Board remanded the Veteran's claim to the RO for further development of the record in January 2011 and July 2013.

In January 2011 and July 2013, the Board also observed that the issue of service connection for tinnitus was raised by the record, but had not been adjudicated by the Agency of Original Jurisdiction (AOJ).  As this issue still has not been adjudicated, the Board once again refers it to the AOJ for appropriate action.  

The issue of service connection for a right knee disorder is being remanded to the RO. 



FINDING OF FACT

The currently demonstrated panic disorder with agoraphobia is shown as likely as not to have had its onset during the Veteran's active duty service.


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his disability manifested by a panic disorder with agoraphobia is due to a disease or injury that was incurred in his active service. 38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

To the extent that the action taken hereinbelow is favorable to the Veteran, a discussion of VCAA is not required at this time.

In general, service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  

In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Here, the Veteran's service treatment records document that he was treated at a mental health clinic in July 1989.  He was provided an assessment of V61.10 which corresponds with counseling for "partner relational problems."  See the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 294.  

While the July 1989 mental health treatment note does not describe the Veteran's complaints, during the hearing, the Veteran testified that he sought counseling because of marital problems that ultimately resulted in him separating from service and becoming divorced.  See the hearing transcript, pages 4-5. 

Currently, the Veteran has been diagnosed with panic disorder with agoraphobia.  See the September 2013 VA examination. 

As the record contains evidence of a current disability, and evidence of an in-service injury or disease, what remains to be established is whether there is a nexus between the diagnosed psychiatric disorder and his in-service disease or injury. 

During the September 2013 VA examination, the Veteran reported that he began to experience marital problems while he was on active duty. He stated that he began to realize that things "weren't going well, and [he] was becoming more isolated."  

While the examiner indicated that he "would be resorting to speculation as to whether or not [the Veteran's] current psychiatric issues [were] directly related to his active duty service," he then opined that he could state "with confidence that his symptoms" of panic disorder with agoraphobia "first appeared near the end of his active duty service."  

As the September 2013 VA examiner indicated that he could not determine the exact etiology of the Veteran's acquired psychiatric disability without resorting to speculation, the RO obtained an additional medical opinion from a separate VA examiner in January 2014.  

In the January 2014 opinion, a VA examiner stated that the Veteran's service treatment records did "not reveal treatment for any mental disorder."  While the examiner acknowledged that the Veteran sought counseling while on active duty, it was noted that there were no symptoms recorded at that time.  As a result, the examiner concluded that "there [was] no evidence available in the record to substantiate a connection between the Veteran's [active duty] service and his current diagnosis of panic disorder with agoraphobia." 

While the January 2014 VA examiner noted that the Veteran's service treatment records did not document his reported symptoms, the record clearly establishes that he sought mental health treatment while on active duty.  

Further, the January 2014 VA examiner did not discuss the Veteran's credible testimony that explained the nature of his in-service treatment and reports of experiencing isolation while on active duty. 

Based on its review of the entire record, the Board finds the evidence to be at least in equipoise in showing that the current panic disorder with agoraphobia as likely as not had its clinical onset during his period of active service.

In resolving all reasonable doubt in the Veteran's favor, service connection for panic disorder with agoraphobia is warranted.



ORDER

Service connection for panic disorder with agoraphobia is granted.



REMAND

In a self-report of medical history completed at the time of his enlistment to the United States Marine Corps, the Veteran reported that he had previously broken a bone.  A physician reviewing the Veteran's comments noted that the Veteran fractured his right knee in 1973 secondary to a football injury.  He was given a cast for 6 weeks, and the injury resolved.  He had full range of motion at the time of his enlistment and there were no complications or sequelae.  A physical examination did not reveal any right knee defects.

Similarly, during his enlistment to the Air Force, the Veteran reported that he previously had a broken bone, and the reviewing physician noted that the Veteran fractured his right patella in 1973.  A physical examination, however, did not reveal any left knee defects. 

Accordingly, while the Veteran had fractured his right patella prior to his active duty service, the record reflects that his disability had completely healed with no residuals.   

The Veteran was afforded a VA examination to determine the etiology of his right knee disability in February 2012, the examiner's opinion was based on the assumption that the Veteran entered service with a preexisting right knee disability.  This appeared to be based on the Veteran's entrance examinations that showed that the Veteran's knee had completely healed.  

Moreover, given the Veteran's lay assertions of having continuing knee manifestations, the examiner did not identify the nature of any current right knee disability.  An MRI performed in 2011 was noted to have shown evidence of small joint effusion.      

Accordingly, a new examination is required to address the nature and likely etiology of any current right knee condition. 

Copies of any outstanding treatment records referable to the claimed right knee disorder also should be obtained for review.  

Accordingly, this remaining issue is REMANDED for the following action:

1. The RO should take all indicated action in order to obtain copies of any outstanding records of VA medical treatment (generated after the last treatment notes of record) and associate them with the claims file.

The Veteran must also be advised with respect to medical evidence that he may alternatively obtain records on his own and submit them to the RO.

2. Then, the RO should schedule the Veteran for a VA examination to determine the nature and likely etiology of the claimed right knee disorder.  The Veteran's claims folder must be made available to the examiner.  All diagnostic testing deemed to be necessary by the examiner should be accomplished.  

After reviewing the entire record, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran has a  current right knee disability that had its clinical onset during service or otherwise is due to an injury or other event of either period of active service.  

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3. After completing all indicated development, the RO should readjudicate the claim remaining on appeal in light of all the evidence of record. If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


